Title: To Thomas Jefferson from George Washington, 18 July 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philadelphia July 18th. 1793.

The Chief Justice and Judge Paterson are in Town. The former called upon me yesterday evening to know at what time he should receive my communications. I was embarrassed—but declared the truth, that by waiting for the Attorney General, the business which it was proposed to lay before them, was not fully prepared.
I shall expect to see you by Nine; and as the Judges will have to decide whether the business which, it is proposed to ask their opinion upon is, in their judgment, of such a nature as that they can comply, it  might save time if you were to draft some thing (before you come) that will bring the question properly before them. I am always & sincerely Yours

Go: Washington


P.S. As the Attorney General is not present—quere, would a verbal communication, and explanation of the wishes of Government, made to them by you be better than by letter?

